



Exhibit 10.1




MRV COMMUNICATIONS, INC.
CHANGE IN CONTROL AGREEMENT


AGREEMENT made as of the 5th day of May, 2016, by and between MRV
COMMUNICATIONS, INC. (the “Company”) and Stephen G. Krulik (the “Employee”).
WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and
WHEREAS, the Company has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Employee, to their assigned duties without
distraction;
NOW, THEREFORE, the Company and the Employee agree as follows:
1.Definitions. For the purposes of this Agreement, the following terms shall
have the meanings ascribed to them below.


(a)“Cause” means (a) if there is an employment or other services agreement
between the Employee and the Company or a subsidiary that defines the term
"cause" (or a term of like import), the Employee’s engaging in conduct that
constitutes "cause" (or a term of like import) within the meaning of that
agreement, or (b) if there is no employment or other services agreement between
the Employee and the Company or a subsidiary that defines the term "cause" (or a
term of like import), (1) the Employee’s repeated failure (other than
temporarily while physically or mentally incapacitated) or refusal to perform
the duties of his or her employment or other service if such failure or refusal
shall not have ceased or been remedied within fifteen days following written
warning from the Company or a subsidiary; (2) the Employee’s conviction of or
plea of no contest to a felony; (3) the Employee’s breach of a fiduciary trust
(including, without limitation, misappropriation of funds, material
misrepresentation (other than as a result of a good faith mistake) of the
Company's financial performance, operating results or financial condition to the
Board or any officer, use of the Company's or a subsidiary's assets to pursue
other interests, or diversion of any business opportunity belonging to the
Company or a subsidiary to or for the benefit of the Employee or a third party);
(4) material unauthorized disclosure by the Employee to any person of any
confidential information or trade secrets of the Company or any of its
subsidiaries; (5) the Employee’s engaging in conduct or activities materially
damaging to the property, business or reputation of the Company or a subsidiary
or to the ability of the Employee to perform the duties of his or her employment
or other services; (6) any act or omission by the Employee involving gross
malfeasance or gross negligence in the performance of the Employee’s duties to
the material detriment of the Company or a subsidiary; or (7) the Employee’s
failure to comply in all material respects with the policies of the Company or a
subsidiary or with any non-competition, non-solicitation or other restrictive
covenants made by the Employee to the Company or a subsidiary; in each of such
cases as determined by the Board or the Compensation Committee acting in its
good faith discretion.


(b)“Change in Control” means any of the following events:


(i)the acquisition by any "person" as such term is used in Sections 13(d) and
14(d) of the Exchange Act (other than (i) a subsidiary of the Company, (ii) any
trustee or other fiduciary holding securities under any employee benefit plan of
the Company, or (iii) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company) of beneficial ownership (within the meaning
of Rule l3d-3 under the Exchange Act), of securities of the Company representing
more than 50% of the combined voting power of the Company's then outstanding
securities, other than an acquisition directly from the Company; or







--------------------------------------------------------------------------------





(ii)the consummation of a merger, consolidation or other form of reorganization
involving the Company unless all or substantially all of the persons who were
the beneficial owners of the voting securities of the Company immediately prior
to such merger, consolidation or reorganization beneficially own more than 50%
of the combined voting power of the securities of the Company (or the surviving
entity or any parent thereof, as the case may be) that are outstanding
immediately after such merger, consolidation or reorganization in substantially
the same proportion as their ownership of the voting securities of the Company
immediately prior to such merger, consolidation or reorganization; or


(iii)the consummation of a complete liquidation or dissolution of the Company,
or of a sale or disposition of all or substantially all of the Company's assets
(whether in one transaction or a series of related transactions), unless all or
substantially all of the persons who were the beneficial owners of the voting
securities of the Company immediately prior to such sale or disposition
beneficially own more than 50% of the combined voting power of the securities of
the person or entity that acquires such assets that are outstanding immediately
after such sale or disposition.


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because fifty percent (50%) or more of the then outstanding Voting
Securities is acquired by (1) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained by the Company or any of its
subsidiaries, (2) any corporation which, immediately prior to such acquisition,
is owned directly or indirectly by the stockholders of the Company in the same
proportion as their ownership of stock in the Company immediately prior to such
acquisition, or (3) any Person who, as of the date hereof, owns more than 25% of
the outstanding Voting Securities.
(c)“Company” means MRV Communications, Inc. and any direct or indirect successor
to the business of the Company.
 
(d)“Good Reason” means, without the written consent of the Executive:


(i) a material diminution in Employee’s duties or responsibilities;


(ii)any reduction in the Employee’s annual base salary in effect immediately
prior to the Change in Control; or


(iii)the Company's requiring the Employee to be based at any office or location
more than fifty (50) miles from the office where the Employee was employed
immediately prior to the Change in Control.


Notwithstanding the foregoing, the Employee will not have “Good Reason” to
terminate his employment merely because the Employee is no longer an Employee of
a public company and/or has a change in title, duties, authority,
responsibilities or reporting structure as a result of the Change in Control
transaction (including having a reporting relationship within a larger company).
In order to terminate employment for Good Reason, the Employee must, within 90
days after the occurrence of the event or condition giving rise to Good Reason,
furnish written notice to the Company indicating Employee’s intention to
terminate employment for Good Reason and describing the act(s) and/or
omission(s) that the Employee deems to constitute Good Reason. The Company shall
have 30 days after receipt of such notice to review and correct the situation
(and thus prevent Employee’s termination for Good Reason) and, if the Company
fails to do so, the Employee will then have 30 days within which to terminate
for Good Reason.


(e)“Severance Event” means a termination of the Employee’s employment with the
Company and its subsidiaries (1) by the Company without Cause, or (2) by the
Employee for Good Reason, in either case occurring within twelve (12) months
following the date of a Change in Control.


2.Change in Control Severance Protection. If a Severance Event occurs, then the
Employee will be entitled to receive any accrued and unpaid compensation,
consisting of the unpaid amount, if any, of Employee’s previously earned base
salary; the unpaid amount, if any, of a bonus earned by the Employee for the
preceding year; and any vested payments and benefits accrued by the Employee
under and in accordance with the terms of any employee plan in which the
Employee was a participant. In addition, subject to the provisions hereof,
including, as applicable, the release and other conditions set forth in Section
4 and the non-duplication provisions of Section 6, the Employee will be entitled
to receive the following payments and benefits:


(a)a single sum cash payment equal to nine months of Employee’s base salary as
of the date that Employee’s employment with the Company ceases; and





--------------------------------------------------------------------------------







(b)if the Employee (and/or the Employee’s covered spouse and/or dependents)
timely elects COBRA group health plan continuation coverage, the Company will
pay the full amount of the premiums for the number of months of salary
comprising the severance payment described in Section 2(a) above, but in no
event later than the date the Employee becomes eligible to receive corresponding
coverage under a new employer’s group health plan.


3.Equity Awards. If a Change in Control occurs, then all outstanding stock
option, restricted stock and other equity compensation awards will be subject to
the vesting and other terms and provisions of the applicable award agreement and
Company plan.


4.Release of Claims and Other Conditions; Timing of Payments. The Employee’s
right to receive and retain any severance payments or benefits pursuant to
Section 2 may be conditioned upon the Employee’s delivery to the Company of a
signed release of claims (substantially in the form attached hereto as Exhibit
A) within 60 days after the date of the Severance Event and the Employee’s not
revoking such release. If the Company decides to impose the release condition,
it must furnish written notification of its decision to the Employee within five
days after the date of the Severance Event. Severance payments and benefits that
are subject to a release condition under this paragraph will be made on the day
following the date on which the release condition is satisfied, provided that,
if the 60-day period during which the release condition may be satisfied
straddles two calendar years, payment will be made on the later of the date on
which the release condition is satisfied and January 2 of the calendar year
following the calendar year in which the Severance Event occurs. On the deferred
payment date, the Employee will receive a catch-up payment equal to the
aggregate amount that otherwise would have been received by such date if there
had been no deferral. If the Company does not provide the written release notice
to the Employee within five days after the date of the Severance Event, then the
severance amounts payable to the Employee under Section 2 shall be made or begin
within ten business days after the date of the Severance Event. Notwithstanding
the foregoing, (i) if the release condition is timely invoked by the Company and
not satisfied by the Employee, the Company will be entitled to recoup the amount
of any premiums it may have paid for group health continuation coverage under
Section 2(b); and (ii) the Employee will not be entitled to payments or benefits
described in Section 2 if, at any time from the date hereof until the date of
the Change in Control, the Employee fails to use Employee’s best efforts to
perform the duties and responsibilities of the Employee’s employment with the
Company (including participating positively and constructively with respect to
the discussions, negotiation of and process leading up to a possible Change in
Control), all to the reasonable satisfaction of the Board.


5.Golden Parachute Tax Limitation. If, when combined with the payments and
benefits the Employee is entitled to receive under any other agreement, plan,
program or arrangement of the Company, the Employee would be subject to excise
tax under Section 4999 of the Code or the Company would be denied a deduction
under Section 280G of the Code, then the severance amounts otherwise payable to
the Employee under this Agreement will be reduced by the minimum amount
necessary to ensure that the Employee will not be subject to such excise tax and
the Company’s deduction will not be so denied.


6.Effect of Other Agreements. Notwithstanding the any other provision hereof, if
the Employee is entitled to receive separation payments or benefits pursuant to
another agreement with the Company or an affiliate or pursuant to applicable
law, then the separation payments and benefits otherwise payable to the Employee
under Section 2 of this Agreement shall be reduced by any corresponding payments
and benefits that the Employee receives or will receive pursuant to such other
agreement or applicable law, in order to avoid duplication.


7.Not a Contract of Employment. This Agreement shall not be deemed to constitute
a contract of employment between the Employee and the Company. Unless the
Employee is employed pursuant to an employment agreement for a specified period
of time, the Employee is employed on an at-will basis. Nothing contained herein
shall be deemed to give the Employee a right to be retained in the employ or
other service of the Company or to interfere with the right of the Company to
terminate the Employee’s employment at any time.


8.Governing Law. This Agreement shall be governed by the laws of the state of
New York, excluding its conflict of law rules.


9.Counterparts. This Agreement may be executed in separate counterparts, each of
which will be an original and all of which taken together shall constitute one
and the same agreement, and any party hereto may execute this Agreement by
signing any such counterpart.







--------------------------------------------------------------------------------





10.Tax Withholding; Section 409A Compliance.


(a)Withholding. The payment of any amount pursuant to this Agreement shall be
subject to all applicable tax withholding.


(b)Section 409A. It is intended that any amounts payable to the Employee under
this Agreement will be exempt from the provisions of Section 409A of the
Internal Revenue Code of 1986 and the regulations issued thereunder (“Section
409A”). Nevertheless, if and to the extent that a payment under the Agreement is
deemed to be subject to Section 409A (a “Covered Payment”), then, for the
purposes of the Agreement and Section 409A:


(i)Each Covered Payment will be treated as a separate payment under Section
409A.


(ii)The term “termination of employment” or words of like import shall be deemed
to mean a “separation from service” within the meaning of Section 409A.


(iii)If the Employee is treated as a “specified employee” within the meaning of
Section 409A at the time of the termination of the Employee’s employment, then
any Covered Payment that would otherwise be due within six months after such
termination of employment will be delayed until the first business day of the
seventh month following the date of termination or, if earlier, the date of the
Employee’s death, to the extent such delay is required by Section 409A. On the
delayed payment date, the Employee (or, if applicable, the deceased Employee’s
estate) will receive a catch-up payment equal to the aggregate amount of the
Covered Payments that were delayed pursuant to the preceding sentence.


(iv)Notwithstanding the foregoing, the Employee shall be solely responsible for,
and the Company shall have no liability for or with respect to any taxes,
acceleration of taxes, interest or penalties arising under Section 409A.


11.Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof and supersedes any
prior and/or contemporaneous understandings, agreements or representations,
written or oral, relating to the subject matter hereof. This Agreement may be
amended only by a written instrument signed by both parties.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


 
 
 
 
 
MRV COMMUNICATIONS, INC.
 
EMPLOYEE
 
 
 
 
 
By:
/s/ Mark J. Bonney
 
By:
/s/ Stephen G. Krulik
Name:
Mark J. Bonney
 
 
Stephen G. Krulik
Title:
Chief Executive Officer
 
 
 








--------------------------------------------------------------------------------






EXHIBIT A
RELEASE AGREEMENT




This Release Agreement (“Agreement”) is made as of • by and between •
(“Employee”) and MRV COMMUNICATIONS, INC. (the “Company”). Capitalized terms
used but not defined herein shall have the meanings ascribed to them by the
Change in Control Agreement made by and between the Company and the Employee as
of the 5th day of May, 2016 (the “Change in Control Agreement”).
1.    This will confirm that a Severance Event has occurred. In accordance with
the Change in Control Agreement, the Company has timely notified the Employee
that the Employee’s right to receive and retain certain severance payments and
benefits under Section 2 of the Change in Control Agreement is conditioned upon
the timely receipt by the Company of a release by the Employee which is no
longer subject to revocation. Accordingly, in consideration of the severance
payments and benefits under the Change in Control Agreement and other good and
valuable consideration, Employee for himself/herself and for the executors and
administrators of the Employee’s estate, and the Employee’s heirs, successors
and assigns, hereby releases and forever discharges the Company and its
officers, directors, employees and stockholders (the “Released Parties”) from
any and all claims, actions, causes of action, suits, sums of money, debts,
dues, accounts, reckonings, bonds, bills, covenants, contracts, controversies,
agreements, promises, demands or damages of any nature whatsoever or by reason
of any matter, cause or thing regardless of whether known or unknown at present,
which against the Company or any of its officers, directors, employees or
stockholders Employee ever had, now has or may have arising out of or relating
to the Employee’s employment with the Company or the termination of such
employment occurring or existing at any time prior to and including the date of
this Release (collectively defined herein as “Claims”). This Release includes,
but is not limited to, all Claims the Employee might have under Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e, et. seq.; 42 U.S.C.
§§1981, et. seq.; the Americans with Disabilities Act, 29 U.S.C. §§2000e, et.
seq.; the Age Discrimination in Employment Act; the Older Workers Benefits
Protection Act; the federal Family and Medical Leave Act; Section 451 et. seq.;
similar state or other laws that may be applicable, and any and all statutory
and common law causes of action for defamation; slander; slander per se;
defamation per se; false light; tortious interference with prospective business
relationships; assault; sexual assault; battery; sexual harassment; sexual
discrimination; hostile work environment; discrimination; retaliation; workers’
compensation retaliation; wrongful termination; intentional infliction of
emotional distress; breach of a duty or obligation of any kind or description,
including any implied covenant of good faith and fair dealing; and for breach of
contract or any tort whatsoever, as well as any expenses or attorney’s fees
associated with such Claims. The parties acknowledge that this Release does not
either affect the rights and responsibilities of the Equal Employment
Opportunity Commission to enforce the Age Discrimination in Employment Act, or
justify interfering with the protected right of an employee to file a charge or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission under the Age Discrimination in Employment Act. In the
event the Equal Employment Opportunity Commission commences a proceeding against
the Company in which Employee is a named party, the Employee agrees to waive and
forego any monetary claims which may be alleged by the Equal Employment
Opportunity Commission to be owed to Executive. Notwithstanding the foregoing,
nothing in the provisions of this Release shall act as a release by the Employee
of any Claims against the Company with respect to (i) any amounts or benefits to
which the Employee may become entitled to receive under the Change in Control
Agreement, (ii) any right the Employee may have to indemnification under the
terms of the Change in Control Agreement or under the terms of any other
applicable indemnification agreement, the organizational documents of the
Company, the terms of any insurance policy, the terms of any Company
indemnification policy, the terms of applicable law or otherwise, (iii) the
Employee’s rights under and in accordance with the terms of any employee benefit
plan in which Employee participates, and (iii) any Claims arising with respect
to acts, events or occurrences taking place after the date of this Release.
2.    EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS. [In giving this release, which includes claims which may be
unknown to Employee at present, Employee acknowledges that he has read and
understands Section 1542 of the California Civil Code, which states: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.”] Employee hereby expressly waives and relinquishes all rights and
benefits under that section and any law of any jurisdiction of similar effect
with respect to Employee’s release of any unknown or unsuspected claims Employee
may have against the Released Parties.





--------------------------------------------------------------------------------





3.    Employee has been advised to consult with an attorney prior to executing
this Agreement. By executing this Agreement, Employee acknowledges that (a)
Employee has been provided with an opportunity to consult with an attorney or
other advisor of his/her choice regarding the terms of this Agreement, (b) this
is a final offer and Employee has been given [21 or 45, as applicable] days in
which to consider whether Employee wishes to enter into this Agreement, (c)
Employee has elected to enter into this Agreement knowingly and voluntarily and
(d) if Employee does so within fewer than [21]/[45] days from receipt of the
final document the Employee has knowingly and voluntarily waived the remaining
time. This Agreement shall be fully effective and binding upon all parties
hereto immediately upon execution of this Agreement except as to rights or
claims arising under the ADEA, in which case Employee has 7 days following
execution of this Agreement to change his/her mind.
 
 
 
 
 
MRV COMMUNICATIONS, INC.
 
EMPLOYEE
 
 
 
 
 
By:
 
 
By:
 
 
 
 
 
 
Title:
 
 
 
 






